Title: Arthur S. Brockenbrough to Thomas Jefferson, 29 March 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir
             Richmond March 29 1819 
          
          I expected to have had the pleasure of delivering the enclosed letters in person, but unexpected business has prevented it, if there is any prospect of my being usefuly usefully & profitably employed at the University you will please inform me,—If materials are easily come at I would probably become a large undertaker, the Salary of the Proctor alone I fear would not be a sufficient inducement and boarding the students unless the Hotel was completely furnished by the institution I do not think I could undertake—The proctorship with a Salaly Salary  and the prevelage of becoming an undertaker of the wood work of the buildings at fixed rates would perhaps be an inducement—If I can aid the business in any way, you will oblige by leting me know, and if necessary I will go up and make farther enquiry into the business
        	I am Sir respectfully your Obt sevt
          
             A. S. Brockenbrough
          
        